Citation Nr: 0933150	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
post-traumatic stress disorder (PTSD) for the period prior to 
February 19, 2008.   
 
2.  Entitlement to an increase in a 50 percent rating for 
PTSD for the period since February 19, 2008.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to January 
1972.  He received various decorations evidencing combat 
including the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an April 2006 RO 
rating decision that recharacterized the Veteran's service-
connected anxiety neurosis as PTSD, and increased the rating 
from 10 percent to 30 percent, effective October 25, 2005.  
The Veteran provided testimony at a personal hearing at the 
RO in January 2008.  

A November 2008 RO decision increased the rating for the 
Veteran's service-connected PTSD to 50 percent, effective 
February 19, 2008.  Since that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1.  For the period prior to February 19, 2008, the Veteran's 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms.  

2.  For the period since February 19, 2008, the Veteran's 
PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD for the 
period prior to February 19, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD for the period since February 19, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

The United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flore, supra.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a December 2005 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection 
for PTSD, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  A March 2006 letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  A May 2008 letter further advised the 
Veteran of how disability evaluations are assigned and 
provided him with the criteria for increased ratings for his 
service-connected PTSD.  The case was last readjudicated in 
November 2008.  

Additionally, as the May 2008 letter (noted above) 
specifically provided the Veteran with the criteria for 
increased ratings for his service-connected PTSD, a remand 
for additional notification regarding criteria with which the 
Veteran and his representative are already quite familiar 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service private and VA treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

The RO has rated the Veteran's PTSD as 30 percent disabling 
for the period prior to February 19, 2008.  For the period 
since February 19, 2008, the Veteran's PTSD has been rated as 
50 percent disabling.  

Thus, the Board must consider whether the Veteran is entitled 
to a rating in excess of 30 percent for his PTSD for the 
period prior to February 19, 2008, and a rating in excess of 
50 percent for the period since February 19, 2008.  

I.  Prior to February 19, 2008

Private and VA treatment records dated from November 2004 to 
January 2006 show treatment for disorders including PTSD.  

For example, an April 2005 Vet Center Intake report noted 
that the Veteran met the DSM-IV diagnostic criteria for PTSD, 
chronic, with delayed onset.  The diagnosis was PTSD.  A GAF 
score was not assigned at that time.  

An August 2005 private psychiatric evaluation report from 
AMHC noted that the Veteran reported that he had been 
increasingly depressed over the past seven months or so.  He 
indicated that he frequently cried and that he had social 
isolation, insomnia, frustrations, problems with 
concentration and attention, and feelings of helplessness.  
He stated that he was against the Iraq war and that he would 
become very frustrated whenever he heard about soldiers being 
killed or wounded.  The Veteran related that he went through 
a similar experience in Vietnam and that he was wounded and 
was hospitalized for about a year.  He reported that he had 
frequent flashbacks, hypervigilance, and an increased startle 
response that he did not have before.  The Veteran stated 
that he could not tolerate any news related to the Iraq war.  
He noted that each time he would hear about someone who died 
or was wounded, he would think about their families and loved 
ones, would identify with them, and found it very painful.  
It was noted that the Veteran denied having any suicidal or 
homicidal thoughts and that he denied symptoms of psychosis 
or mania.  

The Veteran reported that since his symptoms started, he had 
been very short-tempered and easily frustrated.  He stated 
that his symptoms caused him to become very angry which 
affected his work.  He indicated that he usually waited on 
customers at the shop, but that, lately, he stopped working 
in the shop and presently spent his time in the greenhouse 
where he grew flowers.  The Veteran reported that his wife 
thought his temper was better after he was prescribed Paxil 
by his primary care physician.  He stated that he agreed that 
his temper was better, but he felt that his depression did 
not improve much.  The Veteran denied any past or current 
substance use.  He reported that over the last number of 
months, he had started drinking almost daily of up to five 
beers a day to improve his mood.  He related that the alcohol 
relaxed him and elevated his mood.  It was noted that the 
Veteran denied becoming more depressed after he would stop 
drinking and also denied that he would become drunk with that 
amount of beer.  The Veteran indicated that after Vietnam, he 
came back and got married.  He stated that he had two sons 
and that one of them was fifteen years old and living with 
him and his wife.  The Veteran reported that he had a floral 
business.  

The examiner indicated that the Veteran was casually dressed 
and well groomed.  The examiner stated that the Veteran 
appeared anxious and somewhat depressed, which the examiner 
thought was because of the extent of his symptoms.  The 
examiner reported that the Veteran was somewhat restless and 
that he had difficulty telling his story.  It was noted that 
the Veteran's speech was goal directed with an increased 
speech response latency.  The examiner remarked that the 
Veteran became tearful when he spoke about the dying and 
wounded soldiers of the current Iraq war.  The examiner 
indicated that the Veteran's mood was depressed and that his 
affect was constricted and tearful.  It was reported that the 
Veteran denied any suicidal or homicidal ideation, intent, or 
plan.  The examiner stated that the Veteran also denied 
auditory, visual, and tactile hallucinations and that no 
delusions were observed.  The examiner remarked that the 
Veteran was oriented to time, person, and place, and that he 
had good memory, attention, and concentration.  The examiner 
reported that the Veteran's impulse control, insight, and 
judgment were good.  The examiner commented that the Veteran 
presented with symptoms of major depression and late onset 
PTSD in the context of stressors induced by the Iraq war.  
The diagnoses were major depressive disorder, single episode, 
moderate, without psychotic features; PTSD, delayed onset; 
and rule out alcohol abuse.  A GAF score of 59 was assigned 
with a past year GAF score of 80.  

A March 2006 VA psychiatric examination report noted that the 
Veteran reported that he would seem to get all upset and that 
the Iraq war on television was bothering him so much that he 
had to shut it off.  He stated that he would get very nervous 
when he watched events like the Iraq war and that he had a 
lot of bad dreams of when he was wounded.  He indicated that 
he would jump when there were noises and that he had a lot of 
nervousness and depression.  The Veteran reported that he had 
been having such problems for two years.  He stated that when 
he got home from Vietnam, he tried to put everything behind 
him, but presently everything was bursting out.  It was noted 
that the Veteran's past psychiatric history indicated no 
inpatient psychiatric hospitalizations.  The Veteran reported 
that he had been seen at a private facility commencing in 
August 2005 and that he had been treated with psychotherapy 
and medications.  He stated that he had been diagnosed with 
depression and PTSD.  The Veteran remarked that the 
medications had helped, but that they had been associated 
with sexual dysfunction.  He indicated that he might drink 
two or three beers each day.  

The Veteran reported that in his civilian life, he had worked 
for many years running a flower and shrub business.  He 
indicated that he lived with his wife and a teenage son.  He 
stated that he had one other child who was a young adult and 
lived outside the home.  The Veteran reported that he rarely 
took days off from work and that he would go into work no 
matter how he felt.  

The examiner indicated that the Veteran was disheveled and 
that he was wearing torn clothes.  It was also noted that he 
had disheveled hair.  The examiner reported that Veteran was 
tearful during the interview when he talked about the 
incident when he was wounded and the people who were killed.  
The examiner stated that the Veteran had a difficult time 
communicating.  The examiner indicated that the Veteran had 
no delusions, but that he did have flashbacks.  It was noted 
that the Veteran's behavior was often inappropriate, in that 
he would seclude himself.  The examiner reported that the 
Veteran denied suicidal or homicidal thoughts and that his 
personal hygiene was adequate.  The examiner stated that the 
Veteran was oriented to time, place, and person.  The 
examiner remarked that the Veteran's recent memory was 
diminished and that he compulsively avoided things on 
television such as CNN or Iraq news.  It was noted that the 
Veteran's speech was rambling and that he often became 
emotional during the examination.  The examiner reported that 
the Veteran's mood was depressed and that he was seen to have 
an exaggerated startle response when a door closed with a 
loud sound down the hall.  The examiner stated that the 
Veteran complained of poor sleep and that he had nightmares 
about Vietnam. 

The examiner reported that according to the criteria of DSM-
IV, the Veteran was wounded and experienced combat meeting 
criteria A.  The examiner stated that the Veteran also met 
criteria B through D.  The diagnoses were PTSD and general 
anxiety disorder (also service-connected).  A GAF score of 60 
was assigned.  The examiner commented that the Veteran had a 
moderate impairment of his industrial capacity and social 
functioning.  The examiner indicated that the Veteran 
reported that he worked on a regular basis, but that he 
socialized mostly with his wife and teenage son.  The 
examiner stated that the Veteran's prognosis was guarded.  

VA treatment records dated from May 2006 to February 2008 
refer to treatment for multiple disorders including PTSD.  

For example, a May 2006 VA treatment entry related an 
assessment that included anxiety/depression/PTSD, barely 
managing.  A November 2006 VA treatment entry indicated 
diagnoses of PTSD and alcohol abuse in remission.  A GAF 
score of 50 was assigned at that time.  It was noted that the 
highest GAF score in the past year was also 50.  An April 
2007 entry noted an assessment that included PTSD.  

The medical evidence for the period prior to February 19, 
2008 showed that the Veteran was married and that he had two 
children, including a teenage son who was living at home.  
The Veteran reported that he worked on a regular basis, but 
that he socialized mostly with his wife and teenage son.  He 
indicated that he had worked for many years running a flower 
and shrub business.  He stated that he rarely took days off 
from work and that he would go into work no matter how he 
felt.  The Veteran also indicated, however, that he usually 
waited on customers at the shop, but that, lately, he had 
stopped working in the shop and presently spent time in the 
greenhouse where he grew flowers.  A March 2006 VA 
psychiatric examination report indicated a GAF score of 60, 
suggesting moderate symptoms.  The VA examiner specifically 
commented that the Veteran had a moderate impairment of his 
industrial and social functioning.  A more recent November 
2006 VA treatment entry related a GAF score of 50, suggesting 
serious symptoms.  Additionally, a prior August 2005 private 
psychiatric evaluation report from AMHC indicated a GAF score 
of 59, suggesting moderate symptoms.  

Viewing all the evidence for the period prior to February 19, 
2008, the Board finds that there is a reasonable basis for 
finding that the Veteran's PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, supporting a higher rating of 50 percent for 
that period.  The Board notes that the March 2006 VA 
psychiatric examination report noted that the Veteran's 
recent memory was diminished, that his behavior was often 
inappropriate as he would seclude himself, that he had 
difficulty communicating, and that his speech was rambling.  
As discussed above, it was also noted that the Veteran 
socialized mostly with his wife and teenage son.  

The Board cannot conclude, based on the psychiatric 
symptomatology that his PTSD alone is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms, as required for a 
70 percent schedular rating for the period prior to February 
19, 2008.  The Veteran has not been shown to have such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  

While the evidence of records supports a finding that the 
severity of the Veteran's service-connected psychiatric 
disorder warrants a 50 percent rating for the period prior to 
February 19, 2008, the medical evidence cited above is 
clearly negative evidence against a finding that an even 
higher rating, in excess of 50 percent, is in order for that 
period.  

Thus, an increased rating to 50 percent, and no more, is 
warranted for PTSD for the period prior to February 19, 2008.  
The Board has considered the benefit-of-the- doubt rule in 
making the current decision. 38 U.S.CA. § 5107(b).  

II.  Since February 19, 2008

The most recent February 19, 2008 VA psychiatric examination 
report noted that the Veteran lived with his wife and 
youngest son in the same residence.  He reported that he 
continued to go to his wife's floral business, but that he 
did not participate in day-to-day business.  He stated that 
after he would get up at about 2:00 am, he would sit and look 
out the window for as long as he felt he needed.  The Veteran 
indicated that he might go and lie down, but then might get 
up again, make coffee, and then he and his wife would get 
their son ready for school.  He reported that they would 
jointly take their son to school and that then she would 
drive them to her workplace.  He stated that he would go to 
the greenhouse that was not being used and where there were 
no other human beings.  He stated that once there, he would 
spend time thinking and that he would think about trying to 
avoid other people who work in the business and about the 
Iraq war and his past experiences.  The Veteran related that 
he would often cry a lot which embarrassed him.  He stated 
that he and his wife would sometimes go to watch his son 
participate in skiing activities, but that other than that, 
they had no social life and no friends.  

The Veteran reported that he received outpatient mental 
health treatment at a VA facility and that he had seen a 
social worker for about a year.  He stated that he also 
received outpatient psychiatric medication from his primary 
care physician.  He related that the medication was not 
hurting his anxiety.  The Veteran indicated that he continued 
to feel angry and frustrated most of the time and that he 
spent a lot of time trying to avoid others.  He reported that 
he was able to get along with his wife and son and that he 
would walk away if he became frustrated.  He stated that he 
became easily angered by other people's "ignorance" about 
the current Iraq war.  The Veteran indicated that he had 
gotten into verbal fights and had barely avoided assaulting 
people because of his feelings about the Iraq war.  He 
remarked that he had not committed any legal infractions and 
that he had no educational accomplishment since the last 
evaluation.  He reported that he continued to drink alcohol 
which he described as a couple beers a day.  It was noted 
that the Veteran denied suicide attempts.  The Veteran 
reported that his social life was very limited and that he 
had no friends or acquaintances with whom he spent time.  He 
indicated that he didn't like being alone at home and that, 
consequently, he would go to his wife's workplace, but did 
not work there.  

The examiner reported that the Veteran appeared to be 
reasonably groomed and that he looked slightly older than his 
stated age.  The examiner stated that the Veteran was 
cooperative with the evaluation, but that he fidgeted a lot 
and made little eye contact.  It was noted that the Veteran 
clearly became agitated at times because of the subject 
matter that was discussed.  The examiner indicated that the 
Veteran did not show evidence of impairment of thought or 
communication.  The examiner stated that the Veteran was 
alert and oriented and that his concentration was adequate 
for the evaluation.  The examiner related that the Veteran 
reported difficulties with short-term memory and that he 
often resorted to writing notes on his hand.  It was noted 
that the Veteran also stated that his pockets were full of 
notes to himself.  The examiner indicated that the Veteran's 
reality testing, as well as his judgment and insight, 
appeared intact.  The examiner stated that the Veteran did 
not display gross psychotic processes such as delusions or 
hallucinations.  The examiner reported that the Veteran 
stated that his mood was frustrated and irritated all the 
time.  The Veteran indicated that he regularly checked doors 
and windows to such and extent that people would sometimes 
comment.  He also stated that he was very aware of who was 
around him and that he did not like having his back to 
people.  

As to the Veteran's activities of daily living, the examiner 
indicated that he did not report any problems with bathing 
and dressing.  The Veteran reported that he did help his wife 
in the house and that he could prepare food for himself.  He 
stated that his wife managed the household income, but that 
he was competent to manage his own money.  

The examiner indicated that the Veteran continued to report 
significant symptoms related to his PTSD.  The diagnosis was 
PTSD and a GAF score of 55 was assigned.  The examiner 
commented that a GAF of 55 was offered because the Veteran 
appeared to spend a considerable amount of time experiencing 
flashbacks, either while awake or when asleep.  The examiner 
stated that the Veteran's sleep was interrupted to such an 
extent that he would only sleep for three hours per night.  
It was noted that the Veteran continued to experience 
considerable pain as a result of his injuries sustained 
during the war and those injuries acted as a reminder of his 
experiences.  The examiner remarked that the Veteran had 
little to occupy him and that he spend a lot of time just 
staring out in the distance, either out the window of his own 
home, or in the greenhouse at his wife's place of business.  

VA treatment records dated from March 2008 to July 2008 refer 
to continuing treatment.  

The medical evidence for the period since February 19, 2008 
shows that the Veteran is married and lives with his wife and 
youngest son in the same residence.  He reports that he 
continues to go to his wife's floral business (previously 
described as his floral business in an earlier VA examination 
report), but that he did not participate in day-to-day 
business.  The Veteran states that he and his wife would 
sometimes go to watch his son participate in skiing 
activities, but that other than that, he has no social life 
and no friends.  He notes that his social life is very 
limited and that he has no friends or acquaintances with whom 
he spends time.  The most recent February 19, 2008 VA 
examination report indicated a GAF score of 55, suggesting 
moderate symptoms.  The examiner stated that a GAF of 55 was 
offered because the Veteran appeared to spend a considerable 
amount of time experiencing flashbacks, either while awake or 
when asleep.  The examiner remarked that the Veteran's sleep 
was interrupted to such an extent that he would only sleep 
for three hours per night.  The examiner also commented that 
that the Veteran had little to occupy him and that he spend a 
lot of time just staring out in the distance, either out the 
window of his own home, or in the greenhouse at his wife's 
place of business.  

The Board observes that the evidence as a whole demonstrates 
that the Veteran's PTSD is no more than 50 percent disabling 
for the period since February 19, 2008.  The Board cannot 
conclude, based on the psychiatric symptomatology that his 
PTSD alone is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
various symptoms, as required for a 70 percent schedular 
rating for the period since February 19, 2008.  The Veteran 
has not been shown to have such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  The medical evidence 
does not support a finding that for the period since February 
19, 2008, the Veteran's psychiatric symptoms are so severe as 
to warrant an increased rating to 70 percent.  The medical 
evidence cited above only provides negative evidence against 
the claim for a rating above 50 percent for that period.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The Board notes it is somewhat unclear 
whether the Veteran is currently working.  At the time of the 
February 19, 2008 VA psychiatric examination, the Veteran 
reported that he did not participate in the day-to-day 
business of his wife's floral business.  The Board notes, 
however, that a prior March 2006 VA psychiatric examination 
report noted that the Veteran reported that he worked on a 
regular basis running a flower and shrub business.  In any 
event, the evidence does not reflect that the Veteran's PTSD, 
alone, has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned rating), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted.  38 C.F.R. 
§ 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased rating for PTSD for the period since February 
19, 2008, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating of 50 percent is granted for PTSD for the 
period prior to February 19, 2008, subject to the laws and 
regulations governing the disbursement of monetary benefits.  

An increased rating, in excess of 50 percent for PTSD for the 
period since February 19, 2008, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


